Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 22, 2021

                                       No. 04-21-00236-CR

                                  EX PARTE Michael PAUL,
                                        Appellant

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 19-1544-CR-A
                         Honorable William D. Old III, Judge Presiding


                                         ORDER

       Appellant Michael Paul is representing himself on appeal from the trial court’s denial of
his application for writ of habeas corpus. On July 9, 2021, Appellant’s record on appeal was
complete. On August 6, 2021, we denied Appellant’s request for court-appointed counsel. As
of September 21, 2021, no brief has been filed, and we have received no motion for extension of
time. Contra Tex. R. App. P. 31.1(a), 38.6(a)(1).

        Therefore, we ORDER Appellant to respond to this notification by filing his brief, a
motion to extend time, or a motion to dismiss within ten days of the date of this order. See
Tex. R. App. P. 38.8(b) (requiring this court, when no brief is filed, to notify the parties and the
trial court of the omission and provide Appellant an opportunity to respond); Ates v. State, No.
03-15-00307-CR, 2016 WL 3361173, at *5 (Tex. App.—Austin June 8, 2016, no pet.) (mem.
op., not designated for publication).

       If Appellant fails to comply with this order, we will abate this appeal and remand the
cause to the trial court for it to conduct an abandonment hearing. See Tex. R. App. P. 38.8(2),
(3).

      A hearing could result in this court considering the appeal without briefs. See Tex. R.
App. P. 38.8(4); Dominguez v. State, No. 03-14-00086-CR, 2016 WL 4429902, at *1 (Tex.
App.—Austin Aug. 19, 2016, no pet.) (mem. op., not designated for publication) (citing Ates,
2016 WL 3361173, at *5).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court